Citation Nr: 1032506	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-29 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for scarring, residual, 
epidermoid cyst excision, forehead.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie

INTRODUCTION

The RO has reported that the appellant had active service from 
June 2004 to June 2005.  He had additional service in the 
Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appellant testified before the undersigned Veterans Law Judge 
at the RO in March 2010.  A transcript of the hearing has been 
associated with the record.


FINDINGS OF FACT

1.  Scarring, residual, epidermoid cyst excision, forehead was 
shown at service entrance examination in June 2004.  There is no 
showing of increase in severity during service.  

2.  Scarring as residual of epidermoid cyst excision, forehead is 
not attributable to service.


CONCLUSIONS OF LAW

1.  Scar, residual, epidermoid cyst excision, forehead, clearly 
and unmistakably preexisted and was not aggravated during the 
appellant's period of service, and the presumption of soundness 
at entrance is rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304 (2009).  

2.  Scar, residual, epidermoid cyst excision, forehead was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and its pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter dated 
in October 2006.  The letter informed the appellant of the 
evidence and information needed to substantiate his claim and of 
his and VA's respective duties in obtaining evidence.  The letter 
also included notice as to how VA assigns an effective date and a 
disability rating in the event that service connection is 
established.  As such, no further development is required with 
respect to the duty to notify.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In connection with 
the current appeal, an appropriate examination has been 
conducted.  A review of the VA examination reflects it was 
adequate.  The examiner reviewed the history and reported 
clinical findings.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  No further assistance to the 
appellant with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claim.  

Legal Criteria 

Veterans are entitled to compensation from the VA if they develop 
a disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 
1362 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

A Veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for active service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been 
aggravated by active military, naval or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a). Temporary or intermittent flare-ups during service of a 
pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, has 
worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and 
unmistakable evidence (obvious and manifest) is required to rebut 
the presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. § 
3.306(b).

Analysis 

The appellant has appealed the denial of service connection for 
scarring as  residual of an epidermoid cyst excision of the 
forehead.  After review of the evidence, the Board finds against 
the appellant's claim.  

Service treatment records reveal a notation of "EIC vs. 
sebaceous cyst on forehead, NCD, status post I & D 2 years ago."  
It was noted in May 2005 that the appellant complained of falling 
down a stairwell.  The appellant reported he sustained no 
injuries, but that he wanted the incident documented in his 
medical record.  It was stated he sustained no injuries from the 
fall and he was described as  fit for duty.  In May 2005, an 
assessment was given of EIC over forehead.  It was noted that the 
elective excision would take place at the parent command or in 
June or July.  

The appellant was eventfully referred for excision of forehead 
lesion in April 2006.  In October 2006, it was noted that he 
presented for a follow up six months status post ex biopsy of 
epidermoid cyst.  It was further indicated he stated that the 
cyst had recurred and he wanted to have it removed.  Examination 
revealed a mid forehead well healed incision scar with well 
circumscribed, moveable, firm mass underneath, with no punctum or 
discharge.  An assessment was given of forehead mass, possible 
recurrence of epidermoid cyst. 

" Cystic lesion removed in entirety with small elliptical 
incision/hemostasis achieved, sutured with monocryl and " was 
noted at the time of a VA outpatient visit in November 2006.  

The appellant was afforded a VA compensation and pension 
examination in April 2007.  During this examination, it was noted 
that the appellant developed a cyst on his forehead after injury 
in the Navy sliding down stairs on the U.S.S.Ronald Reagan.  It 
was noted that he developed a cyst on his forehead and had it 
removed one year ago.  It was noted that there was no current 
problems with it and no reoccurrence of the cyst.  There was a 
notation of no problems with the scar, no pain, no swelling, no 
redness, no drainage and no infections.  The scar was nontender 
and well healed, and had good texture and good adherence.  There 
was no keloid formation, elevation or depression, breakdowns or 
ulcerations, functional impairment or limitation in function of 
the scar.  The VA examiner noted that the appellant had an 
approximately one half inch irregular scar in the middle of the 
forehead.  Benign cyst, middle of forehead, removed no residuals 
was diagnosed.  

The appellant has reported that a cyst appeared on his forehead 
two and a  half months after he fell down a stairwell in service.  
According to the appellant, after his first drainage of the cyst 
two years before active duty the cyst returned after the fall in 
service.  He then related that it grew to the size of a penny and 
that instead of draining the cyst had to be cut off twice.  
During his March 2010 hearing, the appellant reported that his 
scar itches and that he sometimes has dizzy spells.  He reported 
that examination revealed that he did not have a brain injury but 
that he had a concussion.  He related that he did not have 
headaches before the fall.  

In light of the evidence above, the Board finds against the 
appellant's claim for service connection.  Initially, the Board 
notes that the evidence indicates that the appellant's cyst on 
the forehead pre-existed service.  In the June 2004 examination, 
the examiner noted cyst on forehead, status post I &D two years 
ago. It was described as NCD or not considered disqualifying . 
Thus, the record includes competent evidence which clearly and 
unmistakably shows that a cyst on the forehead pre-existed the 
period of active service, and the presumption of soundness is not 
applicable.  

As a cyst on forehead has been shown to have existed prior to the 
appellant's induction into active duty, the Board must next 
address whether this disability increased in severity or was 
aggravated during the brief period of active service.  As noted, 
a pre-existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C. § 1153; see also 38 
C.F.R. § 3.306(a) (2009).  Here, the evidence shows that during 
service in May 2005, an assessment was given of EIC over 
forehead.  It was noted that the elective excision would take 
place at parent command or in June or July.  However, there is no 
showing of an excision taking place during service but rather 
post service in 2006.  Service treatment records are devoid of 
any other mention of a cyst on the forehead.  Moreover, in the 
September 2007 VA compensation and pension examination benign 
cyst, middle of forehead, removed, no residuals were diagnosed.  

The presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service.  Hunt v. Derwinski, 1 Vet .App. 292, 296 (1991); see 
also Browder v. Brown, 5 Vet. App. 268, 271 (1993).  The 
determination of whether a preexisting disability was aggravated 
by service is a question of fact.  Doran v. Brown, 6 Vet App. 
283, 286 (1994).  Although the appellant has argued that a cyst 
appeared on his forehead two and a half months after he fell down 
a stairwell in service, the Board notes that service treatment 
records are devoid of such a showing.  The Board notes that 
service treatment records show that an assessment was given of 
EIC over forehead in May 2005.  This appears to be the extent of 
any in service mention of the forehead cyst.  Furthermore, the 
September 2007 VA compensation and pension examination revealed 
no residuals of the removed cyst from the forehead.  The evidence 
establishes that there was no increase in severity.  We conclude 
that the pre-service scar, residual, epidermoid cyst excision, 
forehead was not aggravated during service.  Accordingly, the 
claim for service connection is denied.  


ORDER

Service connection for scar, residual, epidermoid cyst excision, 
forehead is denied.  


____________________________________________
ROBERT E. O'BRIEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


